IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


MARILYN MURPHY,

               Appellant,

 v.                                                      Case No. 5D16-189

REGINALD MURPHY,

               Appellee.

________________________________/

Opinion filed November 18, 2016

Appeal from the Circuit Court
for Orange County,
Sally D.M. Kest, Judge.

Jeffrey A. Conner, Winter Garden, for
Appellant.

No Appearance for Appellee.


EVANDER, J.

      Marilyn Murphy appeals the trial court’s final judgment dissolving her marriage to

Reginald Murphy. There is no transcript of the trial proceedings, nor a statement of

evidence.1 Accordingly, although errors that appear on the face of the final judgment are



      1   See Florida Rule of Appellate Procedure 9.200(b)(4):

                      (4) If no report of the proceedings was made, or if the
               transcript is unavailable, a party may prepare a statement of
               the evidence or proceedings from the best available means,
reviewable on appeal, issues concerning evidentiary sufficiency are not. Dennison v.

Dennison, 852 So. 2d 422, 423 (Fla. 5th DCA 2003).

       We conclude that there are two errors on the face of the final judgment that require

reversal. First, the final judgment fails to address the parties’ responsibility for healthcare

expenses for the minor child that are not covered by health insurance. See § 61.13(b),

Fla. Stat. (2015); see also Harris v. Harris, 114 So. 3d 1095, 1096 (Fla. 2d DCA 2013)

(holding that trial court’s failure to address healthcare coverage for children and non-

covered dental, medical, and prescription medication expenses required remand).

Second, as reflected in paragraph twelve of the former wife’s unsuccessful motion for

rehearing, the child support calculations are in error. The final judgment is otherwise

affirmed.

       AFFIRMED, in part; REVERSED, in part; and REMANDED.




PALMER and BERGER, JJ., concur.




              including the party's recollection. The statement shall be
              served on all other parties, who may serve objections or
              proposed amendments to it within 10 days of service.
              Thereafter, the statement and any objections or proposed
              amendments shall be filed with the lower tribunal for
              settlement and approval. As settled and approved, the
              statement shall be included by the clerk of the lower tribunal
              in the record.

                                              2